Citation Nr: 1758895	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-42 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision, which denied entitlement to a higher disability rating for posttraumatic stress disorder.

The Board remanded this case in September 2013 to schedule the Veteran for a hearing.  That hearing was held in July 2016, and a transcript is associated with the claims file.

The Board again remanded the matter in December 2016 for an additional VA examination for his posttraumatic stress disorder, citing the fact that the Veteran had claimed it worsened since his last examination in August 2012. 


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

2.  The Veteran is service connected for posttraumatic stress disorder, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and for a bilateral hearing loss, evaluated as noncompensable.  His combined rating is 60 percent.

4.  The Veteran has completed two years of college.  He has occupational experience in manufacturing, and as a security guard. 

5.  The Veteran's service connected disorders alone, in light of his educational and occupational experience, do not prevent him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for posttraumatic stress disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a total rating based on unemployability due to the service-connected disabilities on appeal have not been met.  38 U.S.C. § 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Further, as to the issues addressed in this decision there has been substantial compliance with its December 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
 
Increased rating

The Veteran contends that he is entitled to a disability rating in excess of 50 percent for his posttraumatic stress disorder. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected post-traumatic stress disorder is rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  That regulation provides that a 50 percent disability rating is warranted when the veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

Factual background and analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim in April 2008, claiming that his service connected post-traumatic stress disorder was worse than the 50 percent that it was currently rated.  

The Veteran was provided a VA examination in December 2008.  The examiner related that the Veteran's main complaint was recurrent nightmares with trouble falling and staying asleep.  The Veteran also reported recurrent intrusive thoughts.  The Veteran denied being acutely suicidal or homicidal, although he did report intermittent suicidal thoughts.  The claimant denied ever being psychotic, manic, hypomanic, obsessive or compulsive.  The appellant reported that he had difficulty getting along with people over the years and preferred to work by himself. He had held numerous jobs. His job performance was usually adequate, but he had difficulty with concentration and getting along with other people.  

Mental status examination revealed that the appellant presented with a disheveled appearance.  He was polite, cooperative, and thought to be a truthful and reliable historian.  He was oriented in all spheres, and showed good memory function.  The appellant's mood was subdued.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  His insight and judgment were good.  The examiner concluded that the claimant was capable of performing all activities, chores and tasks of daily life.  He further commented that "the Veteran is capable of working from a mental health point of view. However, his capacity to handle stress and work with other people is significantly circumscribed. Thus, there are limitation for the type of work he can perform and his ultimate work performance."  The pertinent diagnosis was posttraumatic stress disorder, and a global assessment of functioning score of 55 was assigned.  

The Veteran was provided another VA examination in March 2012.  The examination reported that the Veteran felt overwhelmed, depressed, and anxious with panic attacks weekly.  His sleep was reported as poor.  The examiner chronicled the appellant's symptoms as a depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in stablishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or a work like setting.  The Veteran reported experiencing guilt, nightmares, and regularly recalling the image of an enemy soldier who he killed in combat. The VA examiner opined that the claimant's posttraumatic stress disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

Following a Board remand the Veteran was provided an additional VA examination in March 2017.  The examiner opined that the Veteran's posttraumatic stress disorder was best described as causing occupational and social impairment due to mild or transient symptoms which would decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by medication. The examiner noted that the Veteran was a high school graduate, and that he had completed two years of college but he stopped 12 credits short of earning an associate's degree due to GI Bill money running out.  He worked various manufacturing jobs since separation from active service.  He also had postservice employment as a security guard for eight years.  At the time of the examination he was working as a security patrolman three to four months out of the year.  The Veteran stated that irritability affected his work and that he did not have "much use for people, everyone seems to have their own agenda, people will stab you in the back for petty reasons, that's why [he likes] to work alone". 

The examiner notes the Veteran's symptoms as a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner's behavioral observations of the Veteran reflected no emotional blunting or flatness.  There was no evidence of an suicidal attempts or gestures.  The Veteran denied any audiovisual hallucinations and no delusions or paranoia were noted. Mental status examination revealed that the appellant was alert and oriented, and calm and cooperative.  His speech was normal, he used good eye contact, there was no psychomotor agitation or retardation, and no evidence of emotional blunting or flatness.  The appellant was goal directed.  His insight and judgment were fair along with his impulse control.  The examiner remarked that the patient was cognitively intact.  The Veteran was noted to participate in weekly group therapy and to be on medication for his illness.

The examiner opined that although the Veteran's symptoms may negatively impact work performance, they did not preclude his ability to work in any capacity.  The examiner based his observations on the Veteran's self-report and work history.  The examiner commented that while the appellant in July 2016 testimony stated that "he was unable to maintain substantial gainful employment due to his service connected Post-Traumatic Stress Disorder," this was not in line with either his work history or his statements.  While it was evident that irritability negatively impacted the appellant's work relationships and performance, more recently daytime lethargy with a job that required a lot of travel was causing him to think of retirement.  The examiner opined that this was not the same as being "unable to maintain ...employment." He has been gainfully employed since he left the service for, on average, years at a time and in most cases with no major problems".

The examiner concluded that "The [V]eteran worked many jobs for many years with only one case of being terminated which was not for an emotional problem. Therefore, it is my opinion that he only has minor vocational and employment limitations as a consequence of his posttraumatic stress disorder. For example lower stress jobs without a lot of human interactions would be ideal for this [V]eteran".

During his Board hearing the Veteran's main symptoms were trouble sleeping along with being hypervigilant and having anxiety with panic attacks.  He also mentioned nightmares two to three times a week.  His main concern was trouble getting out of bed and a general lack of motivation. He reported having good relationships with both sons, one of which is living with him.  He also reported visiting family two to three times a year. The Veteran reported working for a security company on a part time basis.  He would work twelve hours a day seven days a week for short periods of time.  The last period lasted six weeks.  The job is temporary with two or three months of full time work.  The Veteran noted that working longer than two to three months full time would be too much stress.  The Veteran also reported attending a VA mental health support group one a week along with an individual session once a week. 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his post-traumatic stress disorder. These include, but are not limited to hypervigilance, and exaggerated startle response.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

After reviewing all the evidence the Board finds that entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is not warranted.  The evidence shows occupational and social impairment, with reduced reliability and productivity but there is no evidence of circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Mental status examinations revealed logical and goal directed thought processes, full orientation, and intact memory.  There was no evidence of delusions or hallucinations or grossly inappropriate behavior.  The examiners opined that acute suicidal or homicidal ideation has never been presented.  While weekly panic attacks were reported, there was no evidence of near continuous panic, impaired impulse control, or near continuous depression.  The record demonstrates that throughout the pendency of this appeal, the Veteran described a positive relationship with his children and family.  With regard to occupational impairment, the has Veteran worked intermittently since his separation from active duty.  The evidence does not show that posttraumatic stress disorder was the reason for leaving his various jobs.  On balance, the Board finds that a rating of 70 percent is not warranted throughout the pendency of the claim.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Individual unemployability 

The Veteran also asserts that he is unable to obtain and maintain gainful employment solely as a result of his service connected disabilities. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A total disability rating based on individual unemployability may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id. 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Service connection is in effect for post-traumatic stress disorder, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and a bilateral hearing loss, evaluated as noncompensable.  The Veteran's combined rating is 60 percent, and as a consequence he does not meet the scheduler criteria for a total disability rating based on individual unemployability under 38 C.F.R. § 4.16 (a). 

Under 38 C.F.R. § 4.16 (b) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a total disability rating based on individual unemployability set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-scheduler consideration in accordance with 38 C.F.R. § 3.321 . 

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997). In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records, employment history and VA outpatient treatment records.

Consideration has been given to the extra-schedular provisions of 38 C.F.R. 3.321(b)(1).  As outlined above, the Board has reviewed the Veterans employment history, VA examinations and his statements.  This case does not present such an unusual disability picture to warrant referral to the Director, Compensation and Pension Service, because the evidence does not show a marked interference with employment or frequent periods of hospitalization due to the service connected conditions alone as to render impractical the application of the regular schedular standards.

The Veteran's disability picture due to his post-traumatic stress disorder, tinnitus and hearing loss is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extra scheduler evaluation.  38 C.F.R. § 3.321 (b)(1).  The symptoms experienced by the Veteran are specifically contemplated by the rating criteria for mental disorders (which covers post-traumatic stress disorder), and his symptoms did not require frequent periods of hospitalization.  There is no evidence that either tinnitus or hearing loss requires frequent hospitalization, or that they prevent employment.  Hence, having reviewed the record with these mandates in mind, the Board finds no basis for referral for consideration of individual unemployability benefits on an extra scheduler basis. Thun.


ORDER

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


